Exhibit AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER by and among Abraxas Petroleum Corporation, Abraxas Energy Partners, L.P. and Merger Sub, as defined herein Dated as of July 17, 2009 TABLE OF CONTENTS Article I CERTAIN DEFINITIONS 1 1.1 Certain Definitions 1 Article II THE MERGER; EFFECTS OF THE MERGER 8 2.1 Formation of Merger Sub; Accession 8 2.2 The Merger. 9 2.3 Closing 9 Article III MERGER CONSIDERATION; EXCHANGE PROCEDURES 10 3.1 Merger Consideration 10 3.2 Exchange of Certificates. 10 3.3 Rights As Unitholders; Unit Transfers 12 3.4 Anti-Dilution Provisions 12 3.5 Options, Phantom Units and Restricted Units. 13 Article IV REPRESENTATIONS AND WARRANTIES OF ENERGY 14 4.1 Organization and Qualification 14 4.2 Subsidiaries 14 4.3 Capitalization. 15 4.4 Authority; Due Authorization; Binding Agreement; Approval. 16 4.5 GP Board Recommendation; Opinion of Energy Financial Advisor. 16 4.6 No Violation; Consents. 17 Article V REPRESENTATIONS AND WARRANTIES OF ABRAXAS 17 5.1 Organization and Qualification 17 5.2 Subsidiaries 18 5.3 Capitalization 19 5.4 Authority; Due Authorization; Binding Agreement. 20 5.5 Abraxas Board Recommendation; Opinion of Abraxas Financial Advisor. 20 5.6 No Violation; Consents. 21 5.7 Compliance. 21 5.8 SEC Filings; Financial Statements. 22 5.9 Litigation 23 5.10 No Material Adverse Change 23 5.11 Environmental 23 5.12 Taxes 24 5.13 Title to Properties and Assets; Liens, Etc 25 5.14 Intellectual Property. 25 5.15 Employees; Employee Benefits. 26 5.16 No Undisclosed Liabilities 27 5.17 State Takeover Laws 27 5.18 Finders or Brokers 27 5.19 Representations Regarding Merger Sub 28 5.20 No Material Changes of Alterations 28 Article VI ACTIONS PENDING MERGER 28 6.1 Conduct of Energy Business 28 6.2 Conduct of Abraxas Business 30 6.3 Investigation 32 6.4 Tax Calculation 32 Article VII COVENANTS 32 7.1 Reasonable Best Efforts 32 7.2 Equityholder Approvals. 33 7.3 Proxy Statement 34 7.4 Common Stock Listed 34 7.5 Third Party Approvals. 34 7.6 Indemnification; Directors’ and Officers’ Insurance. 35 7.7 Board Membership 37 Article VIII CONDITIONS TO CONSUMMATION OF THE MERGER 38 8.1 Abraxas Stockholder Approval 38 8.2 Energy Equityholder Approval 38 8.3 Financing 38 8.4 Governmental Approvals 38 8.5 No Injunction 39 8.6 Representations, Warranties and Covenants of Abraxas and Merger Sub 39 8.7 Representations, Warranties and Covenants of Energy 39 8.8 NASDAQ Listing 40 Article IX TERMINATION 40 9.1 Termination 40 9.2 Effect of Termination 41 Article X MISCELLANEOUS 42 10.1 Fees and Expenses. 42 10.2 Waiver; Amendment 42 10.3 Counterparts 42 10.4 Governing Law 42 10.5 Notices 42 10.6 Entire Understanding; No Third Party Beneficiaries 44 10.7 Severability 44 10.8 Headings 44 10.9 Jurisdiction 44 10.10 Waiver of Jury Trial 44 10.11 Specific Performance 44 10.12 Scope of Representations and Warranties. 44 10.13 Survival 45 10.14 Confidentiality 45 10.15 Interpretation. 45 10.16 Assignment 46 AMENDED AND RESTATED AGREEMENT AND PLAN OF MERGER This
